DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 29 December 2021 has been entered.

Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
The independent claims overcome the prior art since they require a securing device that secures the susceptor and subjecting the calibration substrate to a process condition comprising one or both of a higher process temperature and a lower process pressure relative the open chamber condition in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, Japanese Patent Publication No. 5357694 B2 to Hideki discloses susceptor 2, however, Hideki does not disclose a securing device that secures the susceptor in combination with the other claim limitations. Similarly, other prior references do not disclose all the limitations of the independent claim.
Further, Japanese Patent Publication No. 2019-165242 A to Falster et al. discloses susceptor 47, however, Falster does not disclose a securing device that secures the susceptor and subjecting the calibration substrate to a process condition comprising one or both of a higher process temperature and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6934606 discloses environmental changes in column 3, lines 64-66; however, the changes are for a load lock, not processing chamber as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Gerald McClain/Primary Examiner, Art Unit 3652